Citation Nr: 9931068	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-18 354	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees directly by the 
Department of Veterans Affairs from past-due benefits.  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  On March 5, 1996, the Board entered a final decision 
denying the veteran's claims of entitlement to an evaluation 
in excess of 50 percent for post-traumatic stress disorder 
and to an evaluation in excess of 10 percent for residuals of 
a shell fragment wound of the left arm.  

2.  The Notice of Disagreement with respect to the foregoing 
issues was filed on or after November 18, 1988.  

3.  The veteran retained an attorney for representational 
purposes in October 1996, within a year of the Board's March 
5, 1996, decision, and the attorney rendered services with 
respect to the claims of entitlement to increased ratings for 
post-traumatic stress disorder and residuals of a shell 
fragment wound of the left arm.  

4.  The fee agreement at issue is in writing, is signed by 
the veteran and his attorney, and is specific as to the terms 
and percentage of past-due benefits to be paid.  

5.  Past-due benefits are payable to the veteran as a result 
of a grant of the claimed benefits.  


CONCLUSION OF LAW

The requirements for payment of attorney fees by VA from past 
due benefits for a 100 percent schedular rating for post-
traumatic stress disorder pursuant to the attorney fee 
agreement dated October 1, 1996 for the period from March 26, 
1993, to July 20, 1999, in the amount of 20 percent, have 
been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating decision dated in February 1993 denied an evaluation 
in excess of 10 percent for residuals of a shell fragment 
wound of the left arm.  A rating decision dated in August 
1993 granted the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder and assigned a 
10 percent evaluation for that disability under Diagnostic 
Code 9411, effective from the date of receipt of the claim 
the previous March.  The notice of disagreement with respect 
to the foregoing issues was received in September 1993.  
Following further development of the claim, the evaluation 
for post-traumatic stress disorder was increased to 50 
percent disabling in a rating decision dated in December 
1994, effective from March 1993.  On March 5, 1996, the Board 
entered a decision affirming the denial of the claim for an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder and in excess of 10 percent for residuals of a shell 
fragment wound of the left arm.  

The record further shows that within a year of the Board's 
March 1996 decision, the veteran retained an attorney for 
representational purposes by executing a fee agreement on 
September 23, 1996.  The attorney signed this agreement, 
which contained the VA claims file number and the Board 
docket number, on October 1, 1996.  The agreement was for 
services rendered before VA.  Later in October 1996, the 
attorney filed executed copies of the foregoing fee agreement 
with the RO and with the Board.  In addition, the Board in 
late October sent a copy of the fee agreement to the 
cognizant RO.  The fee agreement called for a contingent fee 
of 20 percent of the total amount of past-due benefits 
awarded by VA with respect to the veteran's claims for 
increase.  The record indicates that the attorney rendered 
services with respect to the claims for increased ratings for 
post-traumatic stress disorder and residuals of a shell 
fragment wound of the left arm.  

A rating decision dated in July 1999 granted a total 
schedular rating for the service-connected post-traumatic 
stress disorder, effective from the date of the claim for 
service connection for post-traumatic stress disorder in 
March 1993.  In addition, the RO granted a 20 percent 
evaluation for residuals of a shell fragment wound of the 
left upper arm, effective from April 22, 1999.  

Analysis

Neither the veteran nor the attorney in this case has 
presented any argument on the question of the payment 
attorney fees.  

In order to reach a favorable determination on the fee 
agreement, it first must be determined that the agreement is 
valid.  The law provides that attorneys and agents may charge 
claimants or appellants for their services before VA, 
including the Board, only if all of the following conditions 
have been met:  (1) A final decision has been promulgated by 
the Board with respect to the issue or issues involved; (2) 
the notice of disagreement that preceded the Board decision 
with respect to the issue or issues involved was received by 
the RO on or after November 18, 1988; and (3) the attorney or 
agent was retained not later than a year following the date 
that the decision by the Board with respect to the issue or 
issues was promulgated.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(a), (c).  

The Board in this case concludes that the criteria for a 
valid attorney fee agreement were met with respect to the 
ultimately successful claims for increased ratings for post-
traumatic stress disorder and residuals of a shell fragment 
wound of the left arm.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).  A Board decision addressing these issues was 
promulgated in March 1996.  The notice of disagreement 
preceding the Board's decision with respect to the eventually 
granted issues was received by the RO after November 18, 
1988.  Finally, the record shows that the attorney was 
retained by the veteran and entered into a fee agreement with 
the veteran within a year following final completion of Board 
action in March 1996.  See 38 C.F.R. § 20.609(c)(3).  

The Board notes that the provisions of 38 C.F.R. § 20.609(g) 
require that an attorney fee agreement be signed by both the 
veteran and his attorney and reflect the VA claims file 
number.  In addition, a copy of the fee agreement must be 
filed with the Board within 30 days of its execution.  The 
record shows that a copy of the signed fee agreement 
containing the claims file number was forwarded to the Board 
by the attorney in October 1996 and was received at the Board 
on October 7, 1996, thus complying with the controlling 
regulation.  

Under 38 C.F.R. § 20.609(h)(4), the cognizant regional office 
must be notified of the existence of the fee agreement 
providing for direct payment of attorney fees out of past-due 
benefits within 30 days of its execution and be provided with 
a copy of the agreement.  The record shows this regulatory 
provision was complied with no later than October 18, 1996, 
when the RO acknowledged receipt of the fee agreement in a 
letter to the veteran's attorney.  

The Board must now determine whether the attorney's fee may 
be paid directly by VA from past-due benefits that were 
awarded the veteran.  An attorney is entitled to payment 
directly by VA if:  (1) the attorney and the veteran have 
entered into a fee agreement; (2) the fee agreement provides 
for payment of a fee to the attorney directly by the 
Secretary of Veterans Affairs; (3) the amount of the fee is 
contingent on whether the matter is resolved in a manner 
favorable to the veteran; (4) the total fee payable to the 
attorney does not exceed 20 percent of the total amount of 
any past-due benefits awarded; and (5) all or part of the 
relief sought is granted.  See 38 U.S.C.A. § 5904(d).  A 
review of the fee agreement at issue in this case shows that 
the first four requirements of the controlling statute were 
met with respect to that agreement.  The final requirement 
was met by the rating decision of July 20, 1999, that granted 
the veteran's claims for increased ratings for post-traumatic 
stress disorder and for residuals of a shell fragment wound 
of the left arm.  This grant eventuated from an appeal of the 
denial of the claimed benefits` by the RO.  Thus, all of the 
statutory criteria for payment of attorney fees directly by 
VA out of past-due benefits have been met.  Id.  

Likewise, the requirements of the corresponding regulation 
have been met because the total fee (excluding expenses) does 
not exceed 20 percent of the total amount of past-due 
benefits awarded, the amount of the fee is contingent on 
whether the claim is resolved in a manner favorable to the 
veteran, and the award of past-due benefits results in a cash 
payment to the veteran from which the fee may be deducted.  
See 38 C.F.R. § 20.609(h)(1).  The record demonstrates that 
the attorney represented the veteran during the phase of the 
claims following the remand from the Court in March 1997 and 
the remand from the Board in February 1998.  Although the RO, 
not the Board, granted the veteran's claims for increased 
ratings, the Board notes that in readjudicating a claim on 
remand, the RO "is acting as an arm of the Board."  
Hamilton v. Brown, 39 F.3d 1574, 1585 (Fed. Cir. 1994).  For 
purposes of attorney fee agreements under the rules of 
practice, the Board is of the opinion that the grant of 
increased ratings by the rating decision of July 20, 1999, 
constituted a benefit "granted on appeal," as contemplated 
in 38 C.F.R. § 20.609(h)(3).  See VAOPGCPREC 18-92, 57 Fed. 
Reg. 49,747 (1992) (attorney would likely be permitted to 
contract for a fee where action triggering Board remand 
occurred after Board first issued a final decision on claim).  

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom. In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of Vernon, 8 Vet. App. 457, 459 (1996).  The Board 
notes that under 38 C.F.R. § 20.609(f), fees that total no 
more than 20 percent of any past-due benefits awarded will be 
presumed to be reasonable.  The Board concludes that the fee 
agreed to in this case is neither excessive nor unreasonable 
and is presumed to be reasonable.  See Matter of Fee 
Agreement of Smith, 4 Vet. App. at 492.  

After a consideration of the record, the Board concludes that 
the evidence warrants a finding of eligibility for payment of 
fees by VA directly to the attorney for services rendered in 
this matter.  As mentioned above, the RO has established the 
effective date for the grant of a total schedular rating for 
post-traumatic stress disorder as March 26, 1993.  Thus, the 
inclusive dates for payment of attorney fees from past-due 
benefits are March 26, 1993, to July 20, 1999, the date of 
the rating decision granting the claimed benefits.  See 38 
C.F.R. § 20.609(h)(3).  Payment of monetary benefits based, 
as here, on an award of increased compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. 
§ 3.31 (1999).  Hence, the actual payment of monetary 
benefits was effective from April 1, 1993, as the veteran and 
his attorney were advised by correspondence from the RO dated 
in August 1999.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and past due benefits for a 100 
percent schedular rating for post-traumatic stress disorder 
pursuant to the attorney fee agreement dated October 1, 1996 
for the period from March 26, 1993, to July 20, 1999, in the 
amount of 20 percent, should be paid to the attorney.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 


